               Case 2:20-cv-00371-BJR Document 27 Filed 06/25/20 Page 1 of 2



                                                                     The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BE LABS, INC.,
                                                          CASE NO. 2:20-cv-00371-BJR
 9                                 Plaintiff,
                                                          STIPULATION AND ORDER FOR
10                    v.                                  EXTENSION OF TIME TO RESPOND
                                                          TO COMPLAINT
11   WATCHGUARD TECHNOLOGIES, INC,
12
                                   Defendant.
13

14
                                                STIPULATION
15
            The parties through their respective counsel, in their efforts of working towards possible
16
     early resolution of this case, hereby stipulate that the time for Defendant to answer, move or
17
     otherwise respond to Plaintiff’s Complaint shall be extended by 30 days until, and inclusive of,
18
     July 24, 2020.
19
            DATED this 24th day of June, 2020.
20
     SUMMIT LAW GROUP PLLC                             MANN LAW GROUP PLLC
21
     By s/ Lawrence C. Locker                          By s/ Philip P. Mann
22      Lawrence C. Locker, WSBA #15819                   Philip P. Mann, WSBA #28860
        315 Fifth Avenue S., Suite 1000                   1420 Fifth Avenue, Suite 2200
23      Seattle, WA 98104-2682                            Seattle, WA 98101
        (206) 676-7000                                    (206) 436-0900
24      larryl@summitlaw.com                              phil@mannlawgroup.com
25

26


     STIPULATION AND [PROPOSED] ORDER FOR
     EXTENSION OF TIME TO RESPOND TO COMPLAINT - 1
                                                                          SUMMIT LAW GROUP PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:17-cv-01823-BJR                                              SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone: (206) 676-7000
               Case 2:20-cv-00371-BJR Document 27 Filed 06/25/20 Page 2 of 2



     BLANK ROME LLP                                     RABICOFF LAW LLC
 1
     By s/ Russell T. Wong                              By s/ Isaac Rabicoff
 2      Russell T. Wong (pro hac vice)                     Isaac Rabicoff (pro hac vice forthcoming)
        Domingo M. LLagostera (pro hac vice)               73 W. Monroe Street
 3      717 Texas Avenue, Suite 1400                       Chicago, IL 60603
        Houston, TX 77002-2727                             (903) 212-3130
 4      (713) 228 6601                                     isaac@rabilaw.com
        rwong@blankrome.com
 5      dllagostera@blankrome.com                       Attorneys for Plaintiff BE Labs, Inc.
 6   MORGAN, LEWIS & BOCKIUS LLP
 7   By s/ Eric S. Namrow
        Eric S. Namrow (pro hac vice pending)
 8      Hersh Mehta (pro hac vice forthcoming)
        1111 Pennsylvania Avenue NW
 9      Washington, DC 20004-2541
        (202) 739-3000
10      eric.namrow@morganlewis.com
        hersh.mehta@morganlewis.com
11
     Attorneys for Defendant WatchGuard
12   Technologies, Inc.
13                                                 ORDER
14          Pursuant to the foregoing Stipulation, the time for Defendant to answer, move or otherwise
15   respond to Plaintiff’s Complaint is extended until, and inclusive of, July 24, 2020.
16          IT IS SO ORDERED.
17          DATED this 25th day of June, 2020.
18
19                                                 THE HONORABLE BARBARA J. ROTHSTEIN
                                                   UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26
